DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4, 6, 9 and 11 are objected to because of the following informalities:  
Regarding claim 1, in line 3 the limitation “a packaging” should be changed to “the packaging” since “a packaging” was previously recited in the preamble.
In line 3 the limitation “a food product” should be changed to “the food product” since “food product” was previously recited in the preamble.
In line 4 the term “the” should be inserted before “external”.
In line 15 the limitation “a predetermined” should be changed to “the predetermined” since “a predetermined pressure” was previously recited in line 10.
Regarding claim 2, in line 2 the term “time” should be inserted before “interval” for consistency and to place the claim in better form.
Regarding claim 4, in line 2 the limitations “a packaging” and “a food product” should be changed to “the packaging” and “the food product” for the same reasons stated for claim 1.
Regarding claim 6, in line 2 the limitations “a packaging” and “a food product” should be changed to “the packaging” and “the food product” for the same reasons stated for claim 1.
In line 3 the limitation “main component” should be inserted after “food product” for consistency and to place the claim in better form.
Regarding claim 9, the limitation “minced meat,” before “puree or soup” should be removed as the limitation is repeated twice.
Regarding claim 11, in line 4 the limitation “a predetermined pressure step” should be changed to “the predetermined pressure” for consistency and to place the claim in better form.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “food products” (plural) in the preamble but recites “food product” (singular) in the body of the claim. It is unclear which form Applicant intends to claim, i.e. a packaging having multiple food products or a single food product. The rejection can be overcome by amending the claims such that the limitations in the preamble and body match, for example by changing the preamble to instead recite “precooked food product”.
In lines 7-8 the limitation “constant temperature of between 40oC and 80oC” renders the claim indefinite since it is unclear if the “constant temperature” in the context of the claimed range means i) “a single temperature, said temperature being within 40-80oC”, or instead means ii) “a temperature which is maintained, but can otherwise fluctuate between 40-80oC”.
In lines 8-9 the limitation “performing the cooking of the product” lacks antecedent basis. The rejection can be overcome by amending the limitation to instead recite “interval, thereby cooking the product”.
In lines 9 and 14, the limitation “in vacuum or sous-vide conditions” renders the claim indefinite since it is unclear what the limitation is intended to encompass. The phase “sous-vide” means “under vacuum”, and the claim already recites creating vacuum conditions in line 5. It is unclear if there is a difference between the “vacuum” and “sous-vide” conditions, and if so, what feature(s) are encompassed by each alternative. It is noted that the limitation “in vacuum or sous-vide conditions” does not significantly add to the claim for the reason stated above. The rejection can be overcome by removing the limitation from the claim.
Claims 2-11 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Greatti et al. (US 2018/0027847 A1) in view of DouglasBaldwin NPL.
Regarding claim 1, Greatti et al. teaches a process for producing a food product (abstract) comprising providing a packaging containing a food product in a volume insulated from external environment (paragraphs 47-48), extracting air from said volume such that a vacuum condition is created therein (paragraphs 49-50), maintaining the packaging at a temperature of 71oC for a predetermined first time interval (e.g. 30 minutes) performing the cooking step 14 of the product in the packaging (paragraph 65), and subjecting the packaging to a predetermined pressure of at least 3,000 bar (300 MPa) for a second time interval (e.g. 5-10 minutes) to ensure cold pasteurization in step 18 (paragraphs 79-81).
Regarding the claimed temperature and pressure values, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed values since said values would have been used during the course of normal experimentation and optimization procedures due to factors such as preservation purposes (paragraphs 65-66 and 83), types of food/ingredients, and retention of desired characteristics (paragraph 84).
Greatti et al. does not teach bringing the package temperature to 0-4oC after cooking and before subjecting to pressure.
DouglasBaldwin NPL teaches that a known method of sous vide cooking is the “cook-chill” method, where food is vacuum sealed, pasteurized, and rapidly chilled to avoid sporulation and growth of unwanted pathogens such as C. perfringens, Listeria monocytogenes, etc. (page 6 “Pathogens of Interest”). Combinations of cooking times and temperatures allow for sufficient reduction of certain pathogens such that extended storage is possible for prolonged periods of time (bottom of page 6 to top of page 7). For example, fish can be vacuum packaged, cooked, and rapidly chilled in an ice water bath and either frozen or stored at below 38oF (page 12 “Poached Fish”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Greatti et al. to chill the food after cooking in order to similarly prevent or minimize sporulation of pathogens, to stop the food from further cooking to preserve desired organoleptic properties, to allow for storage of the food prior to pressure processing if desired (e.g. the pressure device is temporarily shut down for maintenance), and since the claimed temperature values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of food, desired storage period, and degree of preservation.
Regarding claim 2, Greatti et al. teaches the first time interval can be 30 minutes (paragraph 65).
Regarding claim 3, Greatti et al. teaches the second time interval can be 5-10 minutes (paragraph 81).
Regarding claim 11, Greatti et al. teaches final step 20 which comprises preserving the food at a temperature between 0-4oC (paragraph 103).

Claims 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Greatti et al. (US 2018/0027847 A1) in view of DouglasBaldwin NPL as applied to claims 1-3 and 11, and further in view of Bertin (US 2015/0230501 A1).
Regarding claim 4, Greatti et al. does not teach the packaging includes positioning a portion of a food product main component onto a tray and applying a cover to the tray.
Bertin teaches a method for preparing a food item (abstract) comprising steps 12 and 14 of placing food elements 44 and 46 into package base 40 (figure 5; paragraphs 32 and 34), applying package top 48 to form package 50 (figure 6; paragraph 36), vacuum sealing and sous-vide cooking the food (paragraphs 37-38). The package base 40 can be shaped as desired, such as the cup-shape shown, construed to be a type of “tray” shape (figures 3-7; paragraphs 30-31).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Greatti et al. to place the food in a tray and apply a cover to the tray since the packaging type and method is known in the art for food processes, and therefore as a matter of manufacturing preference for the particular type and shape of the packaging, to allow the packaging to accommodate multiple food components having varying properties such as size and shape, and to provide a simple means for the end user to remove the food from the package as taught by Bertin (figure 10; paragraph 50).
Regarding claim 5, the limitation “is selected from among: meat…” is interpreted to recite Markush group, i.e. a closed group of alternatives, see MPEP 2117.
Greatti et al. does not teach specific foods, but suggests foods which can be treated can include meat, fish, vegetables, etc. (paragraphs 67 and 86).
Bertin et al. teaches the food element 46 can include vegetables, meat, cheese, etc. (paragraph 34).
DouglasBaldwin NPL teaches a main component can be fish (pages 12-13 “Salmon Mi-Cuit”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Greatti et al. to include a main food product as claimed since the prior art acknowledges such foods to be used in sous vide cooking processes, and therefore as a matter of manufacturing choice based on desired flavor, aroma, texture, nutritional profile, dietary restrictions, and type of dish.
Regarding claim 6, Greatti et al. does not teach dosing a dressing preparation having an oily component and an aromatic component prior to applying the cover.
Bertin et al. teaches sous vide packages can include multiple food components 44 and 46 as stated above.
DouglasBaldwin NPL teaches that sous vide cooking salmon includes adding olive oil (oily component), garlic powder, salt and pepper (aromatic component) and vacuum sealing (pages 12-13 “Salmon Mi-Cuit”). Poultry can be similarly cooked (page 14 “Turkey, Duck or Goose Leg Confit”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Greatti et al. to include the claimed components as a dressing preparation on the food product prior to applying the cover since the prior art acknowledges the combination of ingredients for sous vide cooking, and therefore as a matter of manufacturing choice based on the factors stated for claim 5, and since order of performing process steps and mixing ingredients is prima facie obvious in the absence of new or unexpected results, see In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Furthermore, since Applicant has not shown sufficient evidence that the claimed ingredients (particularly an oily component and an aromatic component) and amounts produces new, unexpected, and useful function, see In re Levin, 84 U.S.P.Q. 232, 234 (C.C.P.A. 1950). Id. at 7. The following passage is quoted from Levin.
“This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re White, 39 F.2d 974, 17 C.C.P.A., Patents, 956; In re Mason et al., 156 F.2d 189, 33 C.C.P.A., Patents, 1144.”

Regarding claim 7, the combination applied to claim 6 teaches adding salt, but does not specify the amount of salt.
However, since there is no indication that the salt content is critical or produces unexpected results, it would have been readily obvious to one of ordinary skill in the art at the time of the invention to use the claimed amount of salt as a matter of manufacturing preference, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired flavor and dietary restrictions (e.g. individuals with high blood pressure).
Regarding claim 9, the claim is construed to recite a Markush grouping of alternatives as stated for claim 5. The combination applied to claim 6 teaches pepper and garlic powder. The same combination is applied to claim 9 and would have been obvious for the same reasons stated for claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greatti et al. (US 2018/0027847 A1) in view of DouglasBaldwin NPL and Bertin (US 2015/0230501 A1) as applied to claims 1-7, 9 and 11, and further in view of Anova NPL.
Greatti et al. does not teach a quantity of water between 130-200% of the weight of the main component.
Anova NPL teaches that soups can be made using a sous vide cooking technique, where the “main components” such as chicken and vegetables are combined with a large quantity of chicken stock (page 1 “ingredients”, steps 2-3). Chicken stock is generally understood to comprise a significant portion of water.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Greatti et al. to include the claimed amount of water as a matter of manufacturing preference for the particular type of food being made, and since the claimed values would have been used during the course of normal experimentation and optimization processes due to factors such as type of food/dish, desired flavor, texture/mouthfeel, and nutritional profile.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Greatti et al. (US 2018/0027847 A1) in view of DouglasBaldwin NPL and Bertin (US 2015/0230501 A1) as applied to claims 1-7, 9 and 11, and further in view of Sous Vide Everything NPL and Tomato pH NPL.
Greatti et al. does not teach the dressing preparation having a pH lower than or equal to 6.
Sous Vide Everything NPL teaches combining, in a sous vide suitable bag, “main components” such as meatballs and pasta with a “dressing preparation” such as tomato sauce, and vacuum sealing (timestamp 1:31 to 1:51). The contents are then cooked in a water bath for 1 hour at 175oF (timestamp 2:07 to 2:17).
Tomato pH NPL teaches the pH values of various foods and food products (page 1), where tomato foods can have values such as 5.10-5.80 for canned beans, pork and tomato sauce (page 2) or between 3.50-4.90 for a variety of other tomato products (page 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the dressing preparation to have the claimed pH since the prior art acknowledges combinations such as meatballs, pasta, and tomato sauce can be cooked sous vide, where tomato sauce can have a pH under 6, therefore as a matter of manufacturing choice based on the particular type of food being prepared, and since the claimed pH value would have been used during the course of normal experimentation and optimization procedures due to factors such as type of food/dish, desired flavor, texture/mouthfeel, and nutritional profile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792